—In an action for a divorce and ancillary relief, the defendant husband appeals from an order of the Supreme Court, Queens County (Gavrin, J.), dated November 14, 2000, which directed him to pay the plaintiff wife various forms of pendente lite relief and awarded her a temporary order of protection.
Ordered that the order is modified, on the facts and as an exercise of discretion, by deleting the provision thereof awarding the plaintiff a temporary order of protection; as so modified, the order is affirmed, without costs or disbursements.
*206Contrary to the defendant’s contention, the Supreme Court providently exercised its discretion in awarding the plaintiff various forms of pendente lite relief, including counsel and expert fees, under the circumstances of this case (see, Domestic Relations Law § 236 [B] [6]; Piali v Piali, 247 AD2d 455, 456; Lloyd v McGrath, 246 AD2d 630). The proper remedy for any perceived inequities in the award is a speedy trial, where the financial circumstances of the parties can be explored on a full record (Piali v Piali, supra; Lloyd v McGrath, supra). However, in the absence of any corroborative evidence of the plaintiff’s allegations of abuse or a hearing on the issue, the temporary order of protection should be vacated (Bagner v Bagner, 207 AD2d 367, 369). Altman, J. P., H. Miller, Feuerstein and Cozier, JJ., concur.